Vinje, C. J.
The appellant claims that the second finding under the instructions of the court does not find negligence on the part of Mrs, Minahan but simply that she failed to observe the rules of the road, which was not disputed. The question submitted to the jury was, “Did Mrs. H. A. .Minahan negligently fail to observe the rules of the road at the time of the collision?” To which the jury answered “Yes.” The instructions under this question said nothing as to negligence, but simply stated the rules of the road and left it to the jury to answer the question under such instructions as to whether she failed to observe the rules of the road.
We find it unnecessary to determine whether or not the jury found Mrs. Minahan negligent in answering this question “Yes,” because we hold that as a matter of law she was negligent. We will assume there was no negligence in driving so far to the left in passing the sand wagons as to' bring the left wheels of her car on to the gravel shoulder of the road. But after so doing she had two easy methods •of getting back on to the concrete, because the drop from the concrete to the gravel averaged but a few inches and at no place was it over five inches. The gravel shoulder was wide and safe. She could have turned her car to the left and then sharply to the right and the wheels would have mounted the slight elevation of the concrete, or she could have driven her car back on to the concrete on the driveway she crossed about fifty feet beyond where she first began to *273try to get back on the concrete.' This driveway was fully flush with the concrete and about fifteen feet wide. It afforded an easy means of getting her car back on the concrete. But in any event she could and should have stopped her car long before she attempted to do so when she found herself unable to get back on the concrete. She did not attempt to stop until she was about twenty feet from plaintiff’s car. That was too late. It had been in her view for at least 200 feet and she should have stopped in time to avoid a collision, or at least in time to render her free from negligence. If motorists would fully realize the efficacy of a seasonable stop to avoid collisions we would have fewer of them.
By the Court. — Judgment affirmed.